DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formyNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Amendment filed on 8/24/2022. Claims 1-4 and 8-20 are pending in the case. Claims 5-7 are cancelled. This Office Action is made final.

Response to Arguments
2.	Applicant's amendments to alleviate the drawings objection have been fully considered and are persuasive, therefore the drawings objection is respectfully withdrawn.
Applicant's amendments to alleviate the claims objections of claims 8-10 and 15-20 have been fully considered and are persuasive, therefore the claims objections of these claims are respectfully withdrawn. 
Applicant has cancelled claims 5-7, therefore the 35 U.S.C. 112(b) rejection of these claims is respectfully withdrawn. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Regarding amended independent claim 1, Applicant argues on page 11-13 that the cited references MacClary and Pooleery don’t teach or suggest the added limitations of “determining a practice site associated with the selected patient identifier based on a database storing information associated with a plurality of trials”. 
R1. 	The examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. MacClary teaches this limitation. MacClary teaches determine a practice site associated with the selected patient identifier based on a database storing information associated with a plurality of trials:
The query author selects the create a query command graphic 138 to initiate a new query and can then select the appropriate clinician(s) from a directory of clinician names uploaded from the provider organization to direct the query. The query platform 102 can suggest a list of possible clinicians that have documented on the patient for selection and also allows the query author to type in portions of a clinician's first or last name for a full search of the directory (FIG. 2 element 134 and par. 34). 
If the query platform 102 is interfaced with the patient medical record, as may be stored in system memory in any of devices 104 or 106, data store 110, database 108, or query platform 102, the clinician's response to the query, or the entire query with the response depending on how the provider organization has configured the query platform 102, automatically generates an addendum in the patient medical record at the time of the clinician's response or after a query author archives a query (FIG. 1 and par. 41). 
A clinician is associated with a practice site, therefore selecting a clinician also determines a practice site.

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacClary et al (U.S. Patent Application 20170161436) in view of Pooleery et al (U.S. Patent Application 20220036978). 
Regarding claim 1, MacClary et al teaches a system for creating a query (i.e. a query management system and platform (FIG. 1 and par. 24)), the system comprising: 
at least one processor (i.e. processor (par. 73-74)) programmed to: 
cause a computing device associated with query management to display a graphical user interface comprising a plurality of patient identifiers (i.e. computing devices may behave as either query authors or query receivers (FIG. 1 elements 104, 106 and par. 25). Display Work List with list of queries, each query is related to a patient and a treatment (FIG. 2 element 135 and par. 38). The Query Inbox 170 displays all pending queries for the clinician with status and patient identifying information (FIG. 3 and par. 49). Examiner note: messaging, i.e. sending and receiving queries, occurs in both directions: from the query management device to the clinician, i.e. practice site device, and vice versa); 
receive, from the computing device, a selection of one of the plurality of patient identifiers (i.e. search for patient (FIG 1 step 140). A clinician clicks on a query to open the Query View (FIG. 3 and par. 51)); 
receive, from the computing device, a query comprising an inquiry relating to the selected patient identifier (i.e. the query author selects the create a query command graphic 138 to initiate a new query (FIG. 2 element 138 and par. 34). Patient details or documents requested (FIG 1 steps 142, 152). Start new query (FIG. 1 step 148). The Query View 172 displays any of the data associated with a particular patient record (FIG. 4 and par. 51)); 
determine a practice site associated with the selected patient identifier based on a database storing information associated with a plurality of trials (i.e. the query author can then select the appropriate clinician(s) from a directory of clinician names uploaded from the provider organization to direct the query. The query platform 102 can suggest a list of possible clinicians that have documented on the patient for selection and also allows the query author to type in portions of a clinician's first or last name for a full search of the directory (FIG. 2 element 134 and par. 34). If the query platform 102 is interfaced with the patient medical record, as may be stored in system memory in any of devices 104 or 106, data store 110, database 108, or query platform 102, the clinician's response to the query, or the entire query with the response depending on how the provider organization has configured the query platform 102, automatically generates an addendum in the patient medical record at the time of the clinician's response or after a query author archives a query (FIG. 1 and par. 41). Examiner note: a clinician is associated with a practice site, therefore selecting a clinician also determines a practice site); and 
transmit the query to the practice site associated with the selected patient identifier (i.e. send query (FIG. 1 step 160). The query platform 102 facilitates queries between query receivers (e.g., clinicians) and query authors (e.g. clinical documentation specialists, medical coders, quality staff, billers, etc.) (FIG. 1 and par. 28). The query author can click the “send” button to send the query to the clinician's Inbox (FIG. 2 and par. 35)).  
MacClary et al doesn’t expressly teach a sponsor of the trial and a plurality of patient identifiers associated with the trial.  
Pooleery et al teaches a computing device associated with a sponsor of the trial (i.e. the patient details are forwarded to the trial site (e.g., a website sponsored by the company conducting the clinical trial), so that the clinical trial sponsor can decide whether to invite the recommended patients to participate in the clinical trial (FIG. 1, 6 and par. 25)) and a plurality of patient identifiers associated with the trial (i.e. module 20e could process the annotated clinical records 20d to identify patients that may be suitable candidates for a particular clinical trial, and could produce one or more lists 20f that match patients to appropriate clinical trials (FIG. 1 element 20f and par. 19)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to cause a computing device associated with a sponsor of the trial to display a graphical user interface comprising a plurality of patient identifiers associated with the trial, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).


Regarding claims 2 and 12, MacClary et al and Pooleery et al teach the system of claim 1. MacClary et al further teaches wherein the at least one processor is further programmed to: 
receive, from the practice site, a response to the query (i.e. return patient details or documents (FIG. 1 steps 144, 146, 154, 156). Receive query response (FIG. 1 steps 164, 167)); and 
cause at least a portion of the received response to be displayed by the computing device (i.e. display responded queries, e.g. Sue Brown 10/29/2016 (FIG. 2)).  
MacClary et al doesn’t expressly teach the computing device associated with the sponsor.
Pooleery et al teaches cause at least a portion of the data to be displayed by the computing device associated with the sponsor (i.e. the patient details are forwarded to the trial site (e.g., a website sponsored by the company conducting the clinical trial), so that the clinical trial sponsor can decide whether to invite the recommended patients to participate in the clinical trial (FIG. 1, 6 and par. 25)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to display the received response by a computing device associated with a sponsor of the trial, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).


Regarding claim 3, MacClary et al and Pooleery et al teach the system of claim 1, but MacClary et al doesn’t expressly teach wherein the selected patient identifier is associated with a link configured to enable a user associated with the sponsor to access an electronic health record associated with the patient identifier.  
Pooleery et al teaches wherein the selected patient identifier is associated with a link configured to enable a user associated with the sponsor to access an electronic health record associated with the patient identifier (i.e. produce one or more lists 20f that match patients to appropriate clinical trials, including links to such patients' annotated clinical records (FIG. 1 element 20f and par. 19)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to associate the selected patient identifier with a link to an electronic health record associated with the patient identifier, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).


Regarding claim 4, MacClary et al and Pooleery et al teach the system of claim 1. MacClary et al further teaches wherein the graphical user interface further comprises a selectable area for creating the query (i.e. the query author selects the create a query command graphic 138 to initiate a new query (FIG. 2 element 138 and par. 34)).  


Regarding claim 10, MacClary et al and Pooleery et al teach the system of claim 1. MacClary et al further teaches wherein the query status for each of the plurality of queries comprises at least one of an open status, a closed status, an answered status, or a cancelled status (i.e. query status “Responded”, “Pending” (FIG. 2)).  


Regarding claim 8, MacClary et al teaches a graphical user interface for managing one or more queries associated with patients (i.e. a query management system and platform (FIG. 1 and par. 24)), the graphical user interface comprising: 
a query information area displaying information identifying a plurality of queries associated with the patients, wherein the information identifying the plurality of queries comprises at least a query type and a query status of each of the plurality of queries (i.e. display Work List with list of queries, patient name and query status, e.g. “responded”, “pending”, “draft”, and “archived” status (FIG. 2 element 135 and par. 38). The Query Inbox 170 displays all pending queries for the clinician with status and patient identifying information (FIG. 3 and par. 49)); 
a first search field configured to enable a user to search for a patient identifier associated with one or more of the plurality of queries (i.e. query authors can create queries by searching for patients by encounter number or medical record number using the Patient Search dialog box 130 in the upper left corner of user interface 125 (FIG. 1-2 and par. 33). The query author selects the create a query command graphic 138 to initiate a new query (FIG. 2 element 138 and par. 34)); 
a second search field configured to enable the user to search for a practice site among a plurality of practice sites, each of the plurality of queries being associated with one or more of the plurality of practice sites in a database (i.e. the query author can then select the appropriate clinician(s) from a directory of clinician names uploaded from the provider organization to direct the query. The query platform 102 can suggest a list of possible clinicians that have documented on the patient for selection and also allows the query author to type in portions of a clinician's first or last name for a full search of the directory (FIG. 2 element 134 and par. 34). If the query platform 102 is interfaced with the patient medical record, as may be stored in system memory in any of devices 104 or 106, data store 110, database 108, or query platform 102, the clinician's response to the query, or the entire query with the response depending on how the provider organization has configured the query platform 102, automatically generates an addendum in the patient medical record at the time of the clinician's response or after a query author archives a query (FIG. 1 and par. 41)); and 
a selectable area configured to enable the user to create a new query (i.e. the query author selects the create a query command graphic 138 to initiate a new query (FIG. 2 element 138 and par. 34)).  
MacClary et al doesn’t expressly teach queries associated with a trial, a plurality of queries associated with the trial.  
Pooleery et al teaches a plurality of patients associated with the trial (i.e. module 20e could process the annotated clinical records 20d to identify patients that may be suitable candidates for a particular clinical trial, and could produce one or more lists 20f that match patients to appropriate clinical trials (FIG. 1 element 20f and par. 19)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to display a plurality of queries associated with the trial, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).


Regarding claim 9, MacClary et al and Pooleery et al teach the graphical user interface of claim 8. MacClary et al further teaches wherein the information identifying the plurality of queries further comprises at least one of a creation date for each of the plurality of queries, a response date for at least one of the plurality of queries. or a patient identifier for each of the plurality of queries (i.e. patient identifier “Flowers, Charles”; creation date “Nov 29”, due date “12/05/2016”; query status “Responded”, “Pending” (FIG. 2)).  


Regarding claim 10, MacClary et al and Pooleery et al teach the graphical user interface of claim 8. MacClary et al further teaches the query status for each of the plurality of queries comprises at least one of an open status, a closed status, an answered status, or a cancelled status (i.e. query status “Responded”, “Pending” (FIG. 2)).  
MacClary et al doesn’t expressly teach wherein the query type for each of the plurality of queries comprises at least one of a trial inclusion criteria type, a trial exclusion criteria type, a consent process type, a patient status type, or tissue sample type.
Pooleery et al teaches wherein the query type for each of the plurality of queries comprises at least one of a trial inclusion criteria type, a trial exclusion criteria type, a consent process type, a patient status type, or tissue sample type (i.e. retrieve trial Inclusion and Exclusion criteria (I&E). For example, such criteria could specify particular medical conditions or individual characteristics (e.g., age, weight, etc.) that are required for participation in a clinical trial, or which would militate against participation in a clinical trial (FIG. 6 step 116 and par. 25)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to have a query type that comprises at least one of a trial inclusion criteria type, a trial exclusion criteria type, a consent process type, a patient status type, or tissue sample type, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).


Regarding claim 11, MacClary et al teaches a system for managing query data (i.e. a query management system and platform (FIG. 1 and par. 24)), the system comprising: 
at least one processor (i.e. processor (par. 73-74)) programmed to: 
cause a computing device associated with a practice site to display a user interface configured to display a query for a treatment conducted at the practice site, wherein the query comprises an inquiry relating to at least one patient (i.e. computing devices may behave as either query authors or query receivers (FIG. 1 elements 104, 106 and par. 25). Display Work List with list of queries, each query is related to a patient and a treatment (FIG. 2 element 135 and par. 38). The Query Inbox 170 displays all pending queries for the clinician with status and patient identifying information (FIG. 3 and par. 49)),
the computing device being selected to receive the query based on a database storing information associating the at least one patient with the practice site (i.e. the query author can then select the appropriate clinician(s) from a directory of clinician names uploaded from the provider organization to direct the query. The query platform 102 can suggest a list of possible clinicians that have documented on the patient for selection and also allows the query author to type in portions of a clinician's first or last name for a full search of the directory (FIG. 2 element 134 and par. 34). If the query platform 102 is interfaced with the patient medical record, as may be stored in system memory in any of devices 104 or 106, data store 110, database 108, or query platform 102, the clinician's response to the query, or the entire query with the response depending on how the provider organization has configured the query platform 102, automatically generates an addendum in the patient medical record at the time of the clinician's response or after a query author archives a query (FIG. 1 and par. 41)); 
receive, from the computing device, information responsive to the inquiry included in the query (i.e. return patient details or documents (FIG. 1 steps 144, 146, 154, 156). Receive query response (FIG. 1 steps 164, 167)); and 
update, based on the received information, a database storing the query data (i.e. categorize and archive query (FIG. 1 step 168). The query author may edit the query question (par. 35). Query authors or other users may post comments on queries (par. 37). Automatically generate an addendum in the patient medical record at the time of the clinician's response or after a query author archives a query (FIG. 1 and par. 41)).  
MacClary et al doesn’t expressly teach managing trial data a query for a trial one patient included in the trial; and
a database storing the trial data.  
Pooleery et al teaches a system for managing trial data (i.e. systems and methods for managing clinical trial electronic health records (par. 6)), and
at least one patient included in the trial (i.e. module 20e could process the annotated clinical records 20d to identify patients that may be suitable candidates for a particular clinical trial, and could produce one or more lists 20f that match patients to appropriate clinical trials (FIG. 1 element 20f and par. 19)); and 
a database storing the trial data (i.e. trials database (FIG. 6 step 118 and par. 25)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to display a query for a trial relating to a patient included in the trial and update a database storing the trial data, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).


Regarding claim 13, MacClary et al and Pooleery et al teach the system of claim 12. MacClary et al further teaches wherein the at least one processor is further programmed to modify, redact, or remove at least one word included in the received information prior to transmitting the received information to the computing device associated with the query management (i.e. the query author may edit the query question. When the query is complete, the query author can click the “send” button to send the query to the clinician's Inbox within the query platform 102 (FIG. 1 and par. 35). The Manager Interface 114 also allows query authors to send draft queries through a review process to ensure compliance. Queries that have been created but not yet sent to a clinician can be sent to a manager or supervisor for review. The draft query appears in the manager's Work List 135 under a review category and can be edited and then sent on to the clinician by the manager (par. 39)).  
	MacClary et al doesn’t expressly teach the computing device associated with the sponsor of the trial.
Pooleery et al teaches transmitting the information to the computing device associated with the sponsor of the trial (i.e. the patient details are forwarded to the trial site (e.g., a website sponsored by the company conducting the clinical trial), so that the clinical trial sponsor can decide whether to invite the recommended patients to participate in the clinical trial (FIG. 1, 6 and par. 25)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to transmit the received information to the computing device associated with the sponsor of the trial, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).


Regarding claim 14, MacClary et al and Pooleery et al teach the system of claim 11. MacClary et al further teaches wherein the query is associated with a patient (i.e. the Query View 172 displays any of the data associated with a particular patient record (FIG. 4 and par. 51)).  
MacClary et al doesn’t expressly teach wherein the received information is associated with a link providing access to an electronic health record of the patient.  
Pooleery et al teaches wherein the received information is associated with a link providing access to an electronic health record of the patient (i.e. produce one or more lists 20f that match patients to appropriate clinical trials, including links to such patients' annotated clinical records (FIG. 1 element 20f and par. 19)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to associate the received information with a link to an electronic health record of the patient, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).


Regarding claim 15, MacClary et al teaches a system for managing queries for patient trials (i.e. a query management system and platform (FIG. 1 and par. 24)), the system comprising: 
at least one processor (i.e. processor (par. 73-74)) programmed to: 42Attorney Docket No. 13935.0056-00000 
receive a first query, wherein the first query comprises an inquiry associated with a first patient; 
receive a second query, wherein the second query comprises an inquiry associated with a second patient (i.e. computing devices may behave as either query authors or query receivers (FIG. 1 elements 104, 106 and par. 25). Patient details or documents requested (FIG 1 steps 142, 152). Start new query (FIG. 1 step 148). Create a new query to send to a clinician (FIG. 2 element 138 and par. 34)); 
determine a first practice site associated with the first patient and a second practice site associated with the second patient based on a database storing information associated with a plurality of trials (i.e. the query author selects the appropriate clinician(s) from a directory of clinician names uploaded from the provider organization to direct the query (FIG. 2 element 138 and par. 34). The query author can then select the appropriate clinician(s) from a directory of clinician names uploaded from the provider organization to direct the query. The query platform 102 can suggest a list of possible clinicians that have documented on the patient for selection and also allows the query author to type in portions of a clinician's first or last name for a full search of the directory (FIG. 2 element 134 and par. 34). If the query platform 102 is interfaced with the patient medical record, as may be stored in system memory in any of devices 104 or 106, data store 110, database 108, or query platform 102, the clinician's response to the query, or the entire query with the response depending on how the provider organization has configured the query platform 102, automatically generates an addendum in the patient medical record at the time of the clinician's response or after a query author archives a query (FIG. 1 and par. 41));
cause a first computing device associated with the first practice site to display a first graphical user interface comprising the first query; 
cause a second computing device associated with the second practice site to display a second graphical user interface comprising the second query (i.e. display list of queries, each query is related to a patient. The queries are for multiple patients (FIG. 2 element 135)); 
receive, from the first computing device, a response to the first query; and 
receive, from the second computing device, a response to the second query (i.e. return patient details or documents (FIG. 1 steps 144, 146, 154, 156). Receive query response (FIG. 1 steps 164, 167). Display responded queries, e.g. Sue Brown 10/29/2016 (FIG. 2)).  
MacClary et al doesn’t expressly teach a first patient enrolled in a first trial; and
a second patient enrolled in a second trial.  
Pooleery et al teaches a first patient enrolled in a first trial; and
a second patient enrolled in a second trial (i.e. module 20e could process the annotated clinical records 20d to identify patients that may be suitable candidates for a particular clinical trial, and could produce one or more lists 20f that match patients to appropriate clinical trials (FIG. 1 element 20f and par. 19)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to display a plurality of patients associated with a plurality of trials, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).


Regarding claim 16, MacClary et al and Pooleery et al teach the system of claim 15. MacClary et al further teaches wherein the first query and the second query are received from a third computing device associated with a sponsor of the first and second trials, and wherein the at least one processor is further programmed to: 
cause the third computing device to display a graphical user interface configured to receive the first and second queries (i.e. computing devices may behave as either query authors or query receivers (FIG. 1 elements 104, 106 and par. 25). The query author selects the create a query command graphic 138 to initiate a new query to send to a clinician (FIG. 2 element 138 and par. 34). Display Work List with list of queries, each query is related to a patient and a treatment (FIG. 2 element 135 and par. 38). The Query Inbox 170 displays all pending queries for the clinician with status and patient identifying information (FIG. 3 and par. 49)).  


Regarding claim 20, MacClary et al and Pooleery et al teach the system of claim 15. MacClary et al further teaches wherein the first query or the second query comprises at least one of a trial identifier, a patient identifier, or a query type (i.e. patient identifier: “Flowers, Charles” (FIG. 2)).


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over MacClary et al in view of Pooleery et al, and further in view of Batra et al (U.S. Patent Application 20200176090). 
Regarding claim 17, MacClary et al and Pooleery et al teach the system of claim 15, but they don’t expressly teach wherein the graphical user interface is further configured to display a list of a plurality of trials associated with the sponsor.
Batra et al teaches wherein the graphical user interface is further configured to display a list of a plurality of trials associated with the sponsor (i.e. a user interface for viewing trials includes a trial list 201 (FIG. 2 and par. 37-38). The user can define filters for the data to appear on the report, including trial sponsor (FIG. 7 and par. 64)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Batra et al to display a list of a plurality of trials associated with the sponsor, because doing so would provide a method to match multiple patients with multiple potential clinical trials (par. 3).


Regarding claim 18, MacClary et al and Pooleery et al and Batra et al teach the system of claim 17, but MacClary et al doesn’t expressly teach trials associated with the sponsor.
Pooleery et al teaches trials associated with the sponsor (i.e. the patient details are forwarded to the trial site (e.g., a website sponsored by the company conducting the clinical trial), so that the clinical trial sponsor can decide whether to invite the recommended patients to participate in the clinical trial (FIG. 1, 6 and par. 25)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to receive trials associated with the sponsor, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).
MacClary et al and Pooleery et al don’t expressly teach wherein the at least one processor is further configured to receive, from the third computing device, a selection of one of the plurality of trials.
Batra et al teaches wherein the at least one processor is further configured to receive, from the third computing device, a selection of one of the plurality of trials (i.e. display list of suggested trials. The user selects a trial and more information about the trial is displayed (FIG. 8 and par. 72-733)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Batra et al to receive a selection of one of the plurality of trials associated with the sponsor, because doing so would provide a method to match multiple patients with multiple potential clinical trials (par. 3).


Regarding claim 19, MacClary et al and Pooleery et al and Batra et al teach the system of claim 18. MacClary et al further teaches wherein the at least one processor is further configured to cause the third computing device to display a plurality of patient identifiers (i.e. display multiple patient identifiers e.g. “Flowers, Charles” (FIG. 2, 3)).  
MacClary et al doesn’t expressly teach patient identifiers associated with selected trial.
Pooleery et al teaches wherein the at least one processor is further configured to cause the third computing device to display a plurality of patient identifiers associated with trial (i.e. module 20e could process the annotated clinical records 20d to identify patients that may be suitable candidates for a particular clinical trial, and could produce one or more lists 20f that match patients to appropriate clinical trials (FIG. 1 element 20f and par. 19)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pooleery et al to display a plurality of patient identifiers associated with the selected trial, because doing so would provide a method to manage clinical trials in a centralized manner using a single platform (par. 4).


Conclusion

4.        THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
October 7, 2022